Citation Nr: 1642286	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-03 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left knee condition. 

2. Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed or medically unexplained chronic multisymptom illness. 


REPRESENTATION

Appellant represented by:	Andrew M. Sieja, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to March 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2014.  A transcript is of record.  Thereafter, in February 2015, the Board remanded this case for further development.

The issue of entitlement to service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED
to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep disorder, diagnosed as sleep apnea, had its onset during active military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (a) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  See Barr, 21 Vet. App. 303, 308   (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  See Gonzales, 218 F.3d at 1380-81.

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2015).

The Veteran has been diagnosed as having sleep apnea.  See VA examination report dated in February 2016.  Additionally, he has asserted that his sleep apnea symptomatology, to include choking and waking up gasping for air, began in service and has continued since that time.  He has also submitted lay statements from individuals who observed his sleeping problems, including snoring and restlessness, both during and after service. 

Although the service treatment records do not reflect medical treatment for sleep problems, the Veteran is competent to report experiencing a sleep apnea symptomatology, including snoring and cessation of breathing.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The Board also finds the Veteran to be credible.

Thus, considering that the Veteran has been diagnosed with sleep apnea and has given competent and credible evidence of the in-service manifestation of symptoms later diagnosed as sleep apnea, the Board resolves all doubt his favor and finds that service connection is warranted for sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is granted. 


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this case to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a left knee disorder, so that he is afforded every possible consideration.

Pursuant to the February 2015 remand, the Veteran underwent a VA examination of his left knee in January 2016.  He complained of pain with weather changes, a sensation of grinding, and giving way of the knee.  Abnormal findings on examination included medial tenderness and crepitus.  However, the examiner concluded that the Veteran did not have a current diagnosis of a left knee disorder.  Further, joint pain is recognized under VA law as a possible manifestation of an undiagnosed or medically unexplained illness associated with service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(b)(9).  Thus, a VA examination and opinion must be obtained to assess whether the Veteran has a left knee disorder due to a diagnosed disorder or as a manifestation of an undiagnosed or medically unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records . 

2.  Then, schedule the Veteran for a VA examination to assess the nature of any left knee disorder and whether it may be related to active service.  The claims file must be made available to the examiner for review.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following a review of the claims file and examination of the Veteran, the examiner should identify all current left knee disorders found to be present.  In so doing, the examiner must acknowledge the objective findings of medial tenderness and crepitus on the VA examination in January 2016.


The examiner must provide an opinion(s) as follows:

A. Diagnosed left knee disorder:  If a left knee disorder is diagnosed, provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that it had its clinical onset during active service or is related to any incident of service, to include the injuries described by the Veteran (i.e., an injury to his left knee during physical training in 1990 or 1991 and/or an injury when he jumped out of a truck and heard a popping sensation when he landed).  
B. Undiagnosed illness: If the Veteran's left knee problems cannot be attributed to a known diagnosis, the examiner must provide an opinion as to whether they are a manifestation of an undiagnosed illness.  
C. Medically unexplained illness: Alternatively, if the left knee disorder can be diagnosed, but is without conclusive pathophysiology or etiology, the examiner must opine whether it is a manifestation of a chronic multisymptom illness.  

In making the above determinations, any objective medical "signs" of disability must be considered, as well as any other, non-medical indicators that are capable of independent verification. 

A complete explanation in support of the opinion(s) must be provided. 

3.  Next, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


